NO. 07-04-0110-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



MAY 25, 2004

______________________________



BOBBY RICHARD WHITE,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;



NO. A2879-0304; HON. ROBERT W. KINKAID, JR., PRESIDING

_______________________________



Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

ON ABATEMENT AND REMAND

Appellant Bobby Richard White appeals from a judgment convicting him of possession of a controlled substance.  The clerk’s record is due in this cause, and an extension of the applicable deadline was sought.  To justify the extension, the district clerk represented that appellant has failed to 1) file a written designation for the clerk’s record, 2) file a written designation for the reporter’s record and 3) pay or make arrangements to pay for the record.  Nothing of record appears showing the appellant is indigent and entitled to a free record. 

Accordingly, we now abate this appeal and remand the cause to the 64th District Court of Castro County (trial court) for further proceedings.  Upon remand, the trial court shall  immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following: 

1.  whether appellant desires to prosecute the appeal;

 

2.   whether appellant is indigent; 

 

     	3.  whether appellant is entitled to a free appellate record due to his   indigency; and



4.  whether appellant has counsel or is entitled to appointed counsel.



 The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing the findings of fact and conclusions of law and all orders it may issue as a result of its hearing on this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record with the clerk of this court on or before June 25, 2004.  Should further time be needed by the trial court to perform these tasks, then same must be requested before June 25, 2004. 

      It is so ordered. 

                                                                             Per Curiam 

 

Do not publish.